Citation Nr: 0314445	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied a claim of entitlement to an 
evaluation in excess of 10 percent for traumatic arthritis of 
the right knee. 

The veteran provided oral testimony before a hearing officer 
at the RO in March 1999, a transcript of which has been 
associated with the claims file.

In March 2000, the Board remanded the claim for further 
development and adjudicative action.

In December 2002, the Tiger Team Remands section at the VA RO 
in Cleveland, Ohio, most recently affirmed the determination 
previously entered.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




The report of the January 1985 VA examination reflects that 
instability of the right knee was noted.  Also, the veteran 
testified at the March 1999 hearing that his right knee 
occasionally gives way.

Moreover, service medical records reveal that the veteran had 
a shrapnel wound in the right knee.  In that regard, the May 
1997 statement of RWH (initials), MD, shows that there was 
some weakness in the right quadriceps muscle.

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Norris, supra; Perry v. West, 365, 368 (1999).  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issues of service connection for lateral 
instability and/or recurrent subluxation and for a muscle 
injury have been reasonably raised and such are inextricably 
intertwined with the issue of an increased rating for 
traumatic arthritis of the right knee.  Harris, supra.

There are actions which must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  One such circumstance is where an 
inextricably intertwined issue must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  See Chairman's Memorandum No. 01-02-01.


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).  

The development letter that was mailed to the veteran in 
August 2002 and was mailed again in November 2002 reflects 
that the RO provided him only a 30-day response period to 
provide information or identify evidence to substantiate his 
claim.

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly also compels remand.

Inasmuch as the case must be remanded for the RO for the 
above-mentioned reasons, the RO will be asked to accomplish 
additional necessary development - specifically, obtaining 
records and affording the veteran another opportunity for a 
VA examination.

Although the veteran failed to report for his August 2002 
examination, documents from the VA medical center that 
scheduled the examination show that the facility had an 
incorrect address for the veteran.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should ascertain the veteran's 
current address with consideration of the 
fact that the two letters sent to him in 
April 2003 were sent to two different 
addresses.

3.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

4.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for right knee 
symptomatology from May 1997 to the 
present.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file.  
Regardless of the veteran's response, the 
RO should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.

In any event, the RO should obtain any 
additional records from the VA outpatient 
clinic in Fort Worth, Texas from January 
1998 to May 1998 and from October 1998 to 
the present and any medication records 
from January 1998 to the present.  Also, 
the RO should again try to obtain Dr. 
RWH's records, including the orthopedic 
medical report form that was completed by 
him.  All information which is not 
duplicative of evidence already of record 
should be associated with the claims 
file.

5.  After obtaining any necessary 
authorization, the RO should obtain all 
relevant documents from the Texas 
Rehabilitation Commission, to include any 
medical reports and records, vocational 
evaluations, and the orthopedic medical 
report form that was completed by Dr. RWH 
and submitted to the Texas Rehabilitation 
Commission in May 1997.

6.  The RO should ask the veteran whether 
he has ever applied for Social Security 
disability benefits.  If the veteran 
responds in the affirmative, the RO 
should contact the Social Security 
Administration and obtain the decision(s) 
and medical records pertaining to any 
claim(s) for Social Security disability 
benefits.  

7.  The RO should contact the National 
Personnel Records Center and obtain any 
additional service medical records, to 
include the complete records from the 
following periods of hospitalizations: 
November 1966 at the First Medical 
Battalion of the First Marine Division, 
Fleet Marine Force; and a two-month 
hospitalization beginning in or around 
December 1967 for a shrapnel wound.

If necessary, the RO should ask the 
veteran to provide any additional 
information to facilitate a search for 
his hospitalization records.

8.  The RO should associate the veteran's 
Vocational Rehabilitation file with his 
claims file.  

9.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

10.  Following the above, the RO should 
arrange for VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available specialist including on fee 
basis if necessary to ascertain the 
current nature and extent of severity of 
his service-connected traumatic arthritis 
of the right knee and to determine the 
etiology and extent of severity of any 
and muscle injuries.

The claims file (including the Vocational 
Rehabilitation file and service medical 
records), copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.73 
(2002), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  




The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.

Any further indicated studies should be 
performed.  It is required that the 
examiner provide explicit responses to 
the following:

(a) The examiner should indicate whether 
there is/are any muscle injury(ies) from 
the in-service shrapnel wound to the 
right knee, and if so, the muscle 
group(s) affected should be identified 
and the examiner should comment whether 
the muscle injury(ies) for each muscle 
group(s) is slight, moderate, moderately 
severe or severe.

(b) Does the service-connected traumatic 
arthritis of the right knee and any 
related right knee disabilities involve 
only the joint structure, or does they 
also involve the muscles and nerves?

(c) Does the service-connected traumatic 
arthritis of the right knee and any 
related right knee disabilities cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner must so 
indicate. 


(d) With respect to subjective complaints 
of pain, the examiner are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected traumatic 
arthritis of the right knee and any 
related right knee disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
traumatic arthritis of the right knee and 
any related right knee disabilities, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected traumatic arthritis 
of the right knee and any related right 
knee disabilities.

The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination or pain in the 
right knee, from the service-connected 
traumatic arthritis of the right knee and 
any related right knee disabilities, due 
to repeated use or flare-ups, and should 
portray these factors in terms of any 
additional loss in range of motion.

The examiner should specifically report 
active and passive ranges of motion of 
the right knee.  The examiner should 
indicate at what point, if any, in 
degrees of motion, the veteran 
experiences painful motion.  

All functional impairment due to pain 
should be fully described.

(e) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
traumatic arthritis of the right knee and 
any related right knee disabilities, and 
if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment caused by 
the service-connected traumatic arthritis 
of the right knee and any related right 
knee disabilities.  If the functional 
impairment by any nonservice-connected 
problem cannot be dissociated, the 
examiner should so indicate.

(f) The examiner should describe any 
interference in employment caused solely 
by the service-connected traumatic 
arthritis of the right knee and any 
related right knee disabilities, and 
indicate if there is no such 
interference.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

11.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  



In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

12.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of service connection for a 
muscle injury and for lateral instability 
and/or recurrent subluxation, on direct 
and secondary bases, with consideration 
of 38 C.F.R. § 3.310(a) (2002) and Allen 
v. Brown, 7 Vet. App. 439 (1995), as 
applicable.  Then, the RO should 
readjudicate the claim on appeal, under a 
broad interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.10, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.73 (2002); 
VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim on appeal.  38 C.F.R. § 3.655 (2002).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in connection with a 
claim for an increased rating will result in the denial of 
the claim.  38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


